MEMORANDUM **
Federal prisoner Ernesto Zedillo-Camarillo appeals the seventy-seven month sentence imposed following his guilty plea to one count of being found in the United States after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Zedillo-Camarillo contends the district court erred by enhancing his sentence on the basis of his prior aggravated felony convictions, which were not pleaded in the indictment. He also contends Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) renders 8 U.S.C. § 1326(b) unconstitutional. Zedillo-Camarillo in his reply brief, however, concedes these contentions are foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411, 414-15 (9th Cir.2000), cert. denied, — U.S. —, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001) (stating Apprendi did not overrule Almendarez-Torres v. United States, 523 U.S. 224, 226-27, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.